FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                                                               October 18, 2011
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                  Clerk of Court
                                 TENTH CIRCUIT



 REGINALD WILLIAMS,

               Plaintiff - Appellant,                   No. 11-4060
          v.                                             (D. Utah)
 MICHAEL R. SIBBETT; DONALD E.                 (D.C. No. 2:07-CV-00261-TS)
 BLANCHARD; CHERYL HANSEN;
 JESSE GELLEGOS; UTAH BOARD
 OF PARDONS; CURTIS L. GARNER,
 BOP Member; JOHN GREEN, BOP
 hearing officer; THOMAS
 PATTERSON, Utah governor’s staff
 member; JESSE BEALS, Officer, Utah
 State Prison; JACK FORD,
 Spokesman, Utah State Prison; LINDA
 JOHNSON, Utah governor’s staff
 member; JANELL B. TUTTLE,
 Secretary, Records Committee; UTAH
 DEPARTMENT OF CORRECTIONS;
 OFFICE OF THE GOVERNOR,
 STATE OF UTAH,

               Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before LUCERO, ANDERSON, and GORSUCH, Circuit Judges.



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Plaintiff and appellant Reginald Williams appeals the district court’s order

dismissing his various constitutional claims against the State of Utah and state

employees (collectively the “State Defendants”). For the following reasons, we

affirm the dismissal.



                                 BACKGROUND

       Mr. Williams, proceeding pro se, is an inmate in the Utah State Prison. In

July of 2004, Mr. Williams appeared before the Board of Pardons and Parole

(“Board”) for a hearing. He claims that, at the hearing, he was asked about

changing his given name to Khalifah Ulajiad and was asked if this indicated that

he practiced the faith of Islam. Mr. Williams claims he was denied parole on the

basis of a brief report which contained information about his religion and race.

Mr. Williams also claims that the Board held an executive meeting where Board

members discussed the Islamic religion and determined to not give favorable

consideration to Muslims, in light of the world situation post - 9/11.


                                         -2-
Furthermore, he alleges that the Board members are members of the Church of

Jesus Christ of Latter-day Saints (“LDS church”), and they favor members of the

LDS church in their decisions regarding parole. Mr. Williams offers as support

for his charges a report on racial and ethnic fairness, a statistical analysis which

he says demonstrates a religious bias, and a newspaper article which he says

shows favoritism towards LDS church inmates.

      Mr. Williams also argues that he sought records pursuant to the

Government Records Access Management Act (“GRAMA”), but was denied

access. He claims the denial was motivated by a desire to avoid embarrassment to

the LDS church.

      Mr. Williams brought this action under 42 U.S.C. § 1983 against the

members of the Board. He alleged a host of claims: (1) a Free Exercise Clause

violation based on the Board’s consideration of religion in making parole

decisions; (2) an Establishment Clause claim based on the Board’s favoritism to

LDS church members; (3) an Equal Protection Clause violation based on the

Board’s consideration of race and religion in making parole decisions, including

an allegation that the defendants conspired; (4) another First Amendment claim

based on, inter alia, a purported failure to comply with the GRAMA requests.

The complaint sought monetary and punitive damages, as well as injunctive relief;

and “a prohibition of use of state power to protect LDS Church interests.” Mem.

Decision & Order at 3.

                                          -3-
      Thus, there are three broad categories of claims: First Amendment and

Equal Protection claims based on the Board’s operations; conspiracy claims; and

GRAMA-related claims. The State Defendants filed a motion to dismiss pursuant

to Fed R. Civ. P. 12(b)(6) on the ground that Mr. Williams failed to state a claim.

The district court granted the motion, concluding that “each of these categories of

claims suffers from fatal defects.” Mem. Decision & Order at 3. Mr. Williams

appeals.



                                  DISCUSSION

      We review de novo a dismissal pursuant to Rule 12(b)(6). Cohen v.

Longhorn, 621 F.3d 1311, 1315 (10th Cir. 2010). We have reviewed the parties’

appellate materials, the record on appeal, and the relevant legal authority, and,

with the exception of the one issue stated below, we agree with the district court’s

thorough and well-reasoned order. The court accurately analyzed Mr. Williams’

claims and correctly determined that he was not entitled to relief.

      The one issue we address separately is Mr. Williams’ claim pursuant to the

Religious Land Use and Institutionalized Persons Act (“RLUIPA”). The State

Defendants argue that this issue has been waived since Mr. Williams did not

mention it in his complaint, nor did he argue it in the district court. He attempted

to raise this issue by way of a motion/pleading filed some three years after his

complaint was filed. The district court never ruled on any issue relating to the

                                         -4-
RLUIPA. Accordingly, we agree with the State Defendants that this issue has

been waived.



                                CONCLUSION

      For the foregoing reasons, we AFFIRM the district court’s dismissal of this

case. We GRANT Mr. Williams’ request to proceed in forma pauperis.

                                             ENTERED FOR THE COURT


                                             Stephen H. Anderson
                                             Circuit Judge




                                       -5-